356 U.S. 257
78 S.Ct. 715
2 L.Ed.2d 757
UNITED STATES of America, petitioner,v.Dave DIAMOND, also known as David Dumanus, David  Thornson, and Abe Slater, and Freeda, Diamond, also  known as Frieda Diamond and Florence Slater.
No. 771.
Supreme Court of the United States
April 7, 1958

Solicitor General Rankin, Acting Assistant Attorney General McLean, Beatrice Rosenberg and Mr. J. F. Bishop, for the United States.
Mr. Robert L. Brock, for respondent David Diamond.
On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
The petition for writ of certiorari is granted and the judgment is affirmed.